In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-2254
QUASIM BOLLING,
                                                  Plaintiff-Appellant,

                                 v.

VICTOR CARTER, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 12 C 3432 — Robert M. Dow, Jr., Judge.
                     ____________________

     SUBMITTED APRIL 13, 2016—DECIDED APRIL 26, 2016
                 ____________________

   Before POSNER, RIPPLE, and HAMILTON, Circuit Judges.
    POSNER, Circuit Judge. The plaintiff, a pretrial detainee at
Cook County Jail, fell and injured his back, and sued six cor-
rectional officers, contending that they had manifested de-
liberate indifference to an acute medical need, thus violating
his rights under the due process clause of the Fourteenth
Amendment. See, e.g., City of Revere v. Massachusetts General
Hospital, 463 U.S. 239, 244 (1983); Jackson v. Illinois Medi-Car,
Inc., 300 F.3d 760, 764 (7th Cir. 2002); cf. Estelle v. Gamble, 429
2                                                 No. 15-2254


U.S. 97, 104–05 (1976); Walker v. Benjamin, 293 F.3d 1030, 1040
(7th Cir. 2002). They had refused to move him to a lower
bunk even though a doctor at the jail determined that he
needed to be in a lower bunk. There was no ladder to his
upper bunk and because of his injury he couldn’t climb up
to it without a ladder and so had to sleep on the floor until
his term of confinement ended and he was released from the
jail. There is no suggestion that because of jail crowding or
other factors it would have been infeasible to assign him to a
lower bunk—or that the floor was a comfortable place for
him to sleep.
    The district judge granted summary judgment in favor of
the defendants, precipitating the plaintiff’s appeal to us. The
plaintiff advances other claims against the defendants be-
sides their refusal to assign him to a lower bunk, but those
claims have no merit and do not warrant discussion.
    When the plaintiff fell, which was in January 2012, he
asked the defendants to find him a lower bunk. They said
they couldn’t do that unless he obtained a lower-bunk as-
signment from the jail’s medical unit. He had been seen by a
member of the unit right after the accident, but had not ob-
tained (and may not in that brief encounter have sought) a
lower-bunk assignment, so he needed to revisit the medical
unit. It took him a month to get an appointment with a doc-
tor, who after examining him on February 9 (the examina-
tion included an x-ray of his back) concluded that he should
indeed be reassigned for medical reasons to a lower bunk.
Although the jail’s staff was alerted to the reassignment, the
defendants did not give the plaintiff a lower bunk; nor did
anyone else. So he continued to sleep on the floor. After
three more weeks of this, which he claims without contradic-
No. 15-2254                                                    3


tion further aggravated his back injury, his ordeal ended on
March 1, when he was released from the jail.
     The defendants argue that they never received an order
from a doctor directing them to assign the plaintiff to a low-
er bunk, even after the doctor’s examination of him on Feb-
ruary 9. But the denial appears in an unsworn submission
that the plaintiff contends was untruthful, which it may well
have been. The doctor’s order (one of only four pages of evi-
dence attached to the plaintiff’s response to the defendants’
motion for summary judgment, and therefore difficult, one
would have thought, for the district judge to have over-
looked) kicks off with the following statement, overlooked
by the defendants and the district judge, that goes some dis-
tance (though not all the way) toward establishing the plain-
tiff’s case: “Alert CCDOC [Cook County Department of Cor-
rections] 2/9/2012 11:36 [a.m] [the date and time of the exam-
ination], Lower Bunk [the relief ordered by the doctor].” Yet
all the district judge said in granting summary judgment in
favor of the defendants was that “it is undisputed that Plain-
tiff never received a lower bunk permit at any time while at
the jail.” This is doubly false. It is disputed and he did re-
ceive an order from a doctor directing that he be assigned to
a lower bunk. The defendants’ brief does not discuss the
dispute. It denies there was a permit or a doctor’s order, but
does not substantiate its denial. Indeed its principal argu-
ment is that the plaintiff in opposing the motion for sum-
mary judgment violated Local Rule 56.1 (which governs mo-
tions for summary judgment) of the district court for the
Northern District of Illinois. Because the plaintiff had no
lawyer, the district judge did not exceed his authority in ex-
cusing the plaintiff’s pleading errors. Stevo v. Frasor, 662 F.3d
880, 886–87 (7th Cir. 2011).
4                                                No. 15-2254


   The judgment is reversed in part, with instructions to va-
cate the grant of summary judgment with respect to the
plaintiff’s claim of willful indifference to an acute medical
need, but is otherwise affirmed.